DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 11/2022 have been fully considered but they are not persuasive. 
Regarding independent claim applicant argues 
“Applicant respectfully traverses these rejections for the comments set forth 
below. 
Independent claim 1, as amended, recites the following, among other things: when a preset condition related to code rate is satisfied, polar encode the information bit sequence to output a first encoded bit sequence with a first mother code length N1, and repeat one or more bits in the first encoded bit sequence, to obtain a first target polar code with a length M; wherein N1 is less than or equal to M, and N1 is an integer power of 2. 

In particular, the polar encoding and the repetition is performed when a present condition related to code rate is satisfied. For the teaching of the present condition, the Office Action offers Kim. However, Kim has not been shown to disclose the present condition related to code rate.
	For example, Kim discusses that repetition is performed when "a size of a 
code bit is greater than the first threshold value" a condition related to size of a code 
bit) is met and repetition is performed. See e.g., Para. [0260]. As such, the cited portions of Kim teaches, at most, a condition related to the size of coded bit, not a 
condition related to code rate, as recited in amended claim 1.
Accordingly, Applicant respectfully requests Kim has not been shown to 
disclose every element in amended claim 1. Therefore, reconsideration and allowance of independent claim 1 and its dependents. For similar reasons, Applicant 
respectfully requests reconsideration and allowance of independent claims 6 and 11 
and their dependents.”

	However, the office respectfully disagrees. The Office submits that Kim et al teach all cited limitations of claim 1. The office submits that Kim et al teach an encoding method, comprising: obtain an information bit sequence and a target code length M of a polar code; when a preset condition related to code rate is satisfied, polar encode the information bit sequence to output a first encoded bit sequence with a first mother code length N1 (see paragraphs 0257 – 0261), repeat one or more bits in the first encoded bit sequence, to obtain a first target polar code with a length M (see paragraph 260) ; wherein N1 is less than or equal to M (see paragraph 260), and N1 is an integer power of 2 (see paragraphs 0257 – 0261, rate matching, “performing rate matching by puncturing or repeating codeword bits”). Kim et al further teach “the code block size of the polar encoder of which coding rate is r=K/N is N and its payload size is K.” (see paragraph 0256). Kim et la further comparing the payload size to threshold (see paragraphs 0257 – 0261). Since the coding rate is a function of the payload size, the size of the payload is a condition related to the code rate. Further, determining the mother code size based on the size of payload is satisfied same as a preset condition related to code rate is satisfied, polar encode the information bit sequence to output a first encoded bit sequence with a first mother code length N1 (see paragraphs 0257 – 0261). Therefore, Kim’s teaching of comparing the size of the payload with a threshold to determine the size of the mother code is equivalent of checking “a preset condition related to code rate is satisfied”. Thus, Kim et al teach all cited limitations of claim 1. Therefore, claims 1, 2, 6, 7, 11, and 12 remain stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11, and 12 is/are rejected under 35 U.S.C. 102 (a) (1) and (a)(2) as being anticipated by Kim et al (US 2016/0182187).
Regarding claim 1, Kim et al teach an encoding method, comprising: obtain an information bit sequence and a target code length M of a polar code (see paragraph 0259 “”mother polar encoder size” and payload) ; when a preset condition related to code rate is satisfied, polar encode the information bit sequence to output a first encoded bit sequence with a first mother code length N1 (see paragraphs 0257 – 0261 and paragraph 00256 “coding rate” ), repeat one or more bits in the first encoded bit sequence, to obtain a first target polar code with a length M (see paragraph 260) ; wherein N1 is less than or equal to M (see paragraph 260), and N1 is an integer power of 2 (see paragraphs 0257 – 0261, rate matching, “performing rate matching by puncturing or repeating codeword bits”).
The method according to claim 1, further comprising: when the preset condition related to code rate is not satisfied, polar encode the information bit sequence, to output a second encoded bit sequence having a second mother code length N2 (see paragraphs 0257 – 0261), shorten or puncture the second encoded bit sequence, to obtain a second target polar code with a length M, wherein N2 is greater than or equal to M, and N2 is an integer power of 2(see paragraphs 0257 – 0261).
Regarding claim 6, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 7, which inherits the limitations of claim 5, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto. 
Regarding claim 11, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto. 
Regarding claim 12, which inherits the limitations of claim 11, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto. 

Allowable Subject Matter
Claims 3 – 5, 8 – 10, and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON JOSEPH
Primary Examiner
Art Unit 2633


/JAISON JOSEPH/Primary Examiner, Art Unit 2633